DETAILED ACTION
Claims 1, 4-5, 7-9 and 11-13 are rejected.  Claims 2, 3, 6 and 10 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites the weather resistance and impact strength.  However, the conditions are not recited for these measurements.  The conditions (size, temperature, etc.) are critical to measuring the properties and without citing the conditions, the limitation is essentially meaningless.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0011709 (herein Ahn).
As to claims 1, 4, 5, 9, 11, see the examples example such as example 1 in table 3, which discloses the claimed method and graft copolymer.  The graft copolymer is polymerizing by forming a first core (core 1) from an acrylate based monomer (butyl acrylate see paragraph 63 and table 1, embodiment 2, etc.), which can read on the claim alkyl acrylate based polymer that is added (in situ).  Core 2 is also formed from an alkyl based monomer (butyl acrylate, see paragraph 62 and table 1) and reads on the claimed seed polymer.  Core 3 is formed last and is formed from an acrylate based monomer (butyl acrylate), which reads on the claimed core.  Afterwards (table 3 and paragraph 65), styrene (aromatic vinyl monomer) and acrylonitrile (vinyl cyan monomer) 
As to claim 7, core 1 (alkyl acrylate based polymer) is polybutyl acrylate.  See paragraph 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1, 4, 5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0002189 (herein Maeda).
As to claim 1, 4, 5, 7, 9 and 11, Maeda discloses a method of preparing a graft copolymer and graft copolymers thereof (abstract and examples).  
See specifically the examples, such as example 3 in table 3, which is obtained by adding an acrylate based polymer B1 to the graft copolymer A-3.  Graft copolymer A-3 is prepared from latex a-3 in two stages.  Latex a-3 is disclosed in synthetic example 4 starting at paragraph 115.   The first stage (which reads on a seed) is formed by adding alkyl (meth)acrylate (butyl acrylate and allyl methacrylate) and performing polymerization.  In the presence of the seed (first stage, a core (second stage at paragraphs 118-119) by adding alkyl (meth)acrylate (butyl acrylate) and performing polymerization.  In the presence of the core (second stage), styrene (aromatic vinyl monomer) and acrylonitrile (vinyl cyan monomer) are polymerized.  See table 1.  B1 is added in table 3.  B1 is an alkyl (meth)acrylate based polymer (formed predominately from methyl methacrylate).   
While methyl methacrylate (MMA) is methacrylate, the broader discloser states that (meth)acrylate monomers/copolymers are suitable.  See paragraph 66-70.  Specifically teaching butyl acrylate (paragraph 54).
Thus, it would have been obvious to utilize polymers with butyl acrylate because it is taught as suitable.  Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Maeda contains a composition that differs from the presently claimed graft copolymer by the substitution of polymethyl methacrylate (methyl methacrylate) for polybutyl acrylate (butyl acrylate monomer).  See pages 54 and 66-70.  Additionally, it is evident that the substituted component is known in the art, as both are taught by Maeda. See pages 54 and 66-70.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted in the monomers of Maeda (i.e. by simple substitution) and that the results of the substitution (a (meth)acrylate polymer) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the butyl acrylate for methyl methacrylate, thereby arriving at the presently claimed invention. 
As to claims 8 and 12, the core is taught as having a particle diameter of 80 nm to 600 nm, which overlaps the claimed range at 80 nm.  It is well settled that where the prior art describes the components of a claimed compound or compositions in .  


Claims 2, 3, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 13, the combination of impact strength and weatherability are not taught in the art.  The closest prior art (US 2015/0011709 to Ahn) teaches the weatherabilty but all examples are outside the claimed range.  Thus, it is evident that the examples of Ahn and teaches of Ahn in general are outside the scope of claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764